COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  JAMES HENRY MCDONALD,                           §               No. 08-19-00122-CR

                    Appellant,                    §                 Appeal from the

  v.                                              §                34th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                    State.                        §               (TC# 20170D03030)

                                                  §

                                           ORDER

       The Court GRANTS Appellant’s Pro Se Motion for Access to the Appellate Record.

Therefore, this Court is hereby providing a hard copy of the appellate record, which consists of 1

volume of the Clerk’s Record and 7 volumes of the Reporter’s Record, via U. S. mail, to the

Warden of the Darrington Unit, 59 Darrington Rd., Rosharon, TX 77583, for use by the

Appellant James Henry McDonald, (TDCJ# 2261974). The Warden or designated custodian of

records shall make this record available to the appellant for purposes of preparing his appellate

brief. Appellant’s Pro Se brief shall be due in this office on or before March 6, 2020. The

hard copy of this record does not need to be returned to this Court. Further, please note that

copies of the exhibits are not provided and only a copy of the Index (Volume 8 of 8 of the

Reporter’s Record) has been provided.

       IT IS SO ORDERED this 5th day of February, 2020.

                                              PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.